Contrary to the defendant’s contentions, the Supreme Court properly denied that branch of his omnibus motion which was to suppress physical evidence. The police pursuit of the defendant and subsequent recovery of a handgun were based on police observations that the defendant was committing a crime and then fled when the police approached him (see People v Holmes, 81 NY2d 1056, 1057-1058 [1993]; People v Wynn, 25 AD3d 576, 577 [2006]).
The sentence imposed was not excessive (see People v Delgado, 80 NY2d 780, 783 [1992]). Mastro, J.E, Balkin, Leventhal and Miller, JJ., concur.